Title: Charles Storer to Abigail Adams 2d, 5 November 1784
From: Storer, Charles
To: Adams, Abigail (daughter of JA and AA)



London, 5th November, 1784

Monitor, Amelia? I don’t know whether the idea is more flattering or affronting. What an old fellow would one suppose Eugenio to be, from the task you assign him! But to advise, as you say, is the criterion of friendship, and this only was the extent of my offer to you on your arrival. I thought it would be of advantage to you to consult, or, to use a more familiar term, to chat, with one acquainted with the ways and things of this old world, that you might better know how to accommodate yourself to your new situation. Therefore I made you a tender of my services, and am not a little pleased at your accepting them. Be assured, they will always be at your disposal, and the more you are willing to rely upon them, the more satisfaction will it be to me. You flatter me much, Amelia, but I will hope to merit your commendation.
Well may you say, “why have you not wrote me so long a time?” To justify myself, know that I have been buried among trees and bushes these two months past, out of the way of the post. Far retired from the busy world, in a sequestered valley, bordering upon the wild, uncultivated moors, what had I to employ my pen upon? Trees, birds, flocks, rivers, hill and dale, are themes long since worn out. But shall I make you one reflection? ’Tis very like a monitor indeed. Human nature, Amelia, is the same throughout the world. In this retired corner were pride, vanity, ostentation, with the long, &c. of worldly dispositions to be found elsewhere, in full and due proportion to different circumstances.
You seem to be very strong in American acquaintance at Paris. I am sorry for it, though you are so much pleased with it. I could rather wish you to be more Frenchified, that you might be more intimately acquainted with the character of the people. You would object to the means, perhaps, and condemn the trifling requisites, such as dress, levity, &c. But what are these? Things of no lasting moment to a sensible mind, and may be disposed of when we please. This, then, is the task I assign you en qualitè de Tuteur.
I shall duly attend to your several commissions, viz: * * * *.
When I shall have the pleasure of meeting you at Auteuil, I cannot say, further than that I wish it might be to-morrow. But here, there, or wherever, believe me to be, with much esteem, respect, and friendship, Yours,

Eugenio

